DETAILED ACTION
This communication is response to the application filed 08/06/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2022/0039039 to Maattanen et al. (hereafter Maattanen) in view of US Pub. 2022/0263569 to FAN et al. (hereafter FAN).

Regarding claim 1, Maattanen discloses a method for a user equipment (UE) connected to a serving cell associated with a first satellite (see Maattanen, Fig 2 and Fig 3; ¶ 0085 and ¶ 0090), the method comprising:
 receiving, at the UE, measurement configuration comprising a plurality of synchronization signal block (SSB) measurement timing configurations (SMTCs) (see Maattanen, ¶ 0087: For the wireless device, e.g., the UE, to be able to measure a cell on a frequency efficiently, the network provides assisting information to the UE in a measurement object. The assisting information comprises an SS/PBCH Block Measurement Time Configuration (SMTC) which may operate as a time window in which to search for cells on a frequency and periodicity+offset to know when the time window is valid. The UE may be given one SMTC per frequency. Additionally, for intra-frequency measurements, UE may be given an additional SMTC (SMTC2) with a cell list to provide specific SMTC information), each SMTC having at least an offset value, wherein a first SMTC in the plurality of SMTCs has a first offset value that is different from a second offset value of a second SMTC of the plurality of SMTCs (see Maattanen, ¶ 0109: for non-terrestrial networks (NTN), the network may provide the UE with an NTN-specific SMTC in addition to or instead of the terrestrial SMTCs (e.g., SMTC1 and SMTC2 as described above). In certain embodiments, the modified SMTC or new SMTC_NTN may include different parameter values as compared to the terrestrial SMTCs; ¶ 0110: the SMTC_NTN includes a different offset than the SMTC1. The offset may be based on ESTAD or other location information of the satellites and/or gateways); 
receiving a signal to perform a measurement procedure for a second cell (see Maattanen, ¶ 0110: the SMTC_NTN is provided to assist radio resource management (RRM) measurement in a network where a potential target cell is known) associated with a second satellite; and 
performing the measurement procedure based on the received plurality of SMTCs (see Maattanen, ¶ 0110: the SMTC_NTN is provided to assist radio resource management (RRM) measurement in a network where a potential target cell is known).
Maattanen does not explicitly disclose a second cell associated with a second satellite.
However, FAN discloses a user equipment (UE) connected to a serving cell associated with a first satellite receiving a signal to perform a measurement procedure for a second  007cell associated with a second satellite (see FAN, ¶ 0007: a network device sends the instruction information to the terminal device to instruct the one or more delay-related parameters between the satellite service link corresponding to the serving cell and the satellite service link corresponding to the neighboring cell, so the terminal device adjusts the measurement window in the one or more measurement gap parameters according to the instruction information, so as to compensate for a difference in measurement time caused by different satellite service links, improve the synchronization between the measurement window and a time domain location of the SSB, and thus improve the reliability of measurement synchronization); and 
performing the measurement procedure based on the received plurality of SMTCs (see FAN, ¶ 0069: n NR, SMTC corresponding to the neighboring cell is sent to the terminal device. After obtaining the SMTC, the terminal device determines a measurement window, measures an SSB on the measurement window, and completes downlink synchronization with the neighboring cell; ¶ 0073: In the case that the terminal device still measures the SSB of the neighboring cell according to the SMTC configured in the above measurement synchronization mechanism).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of receiving a signal to perform a measurement procedure for a second cell associated with a second satellite as taught by FAN and incorporate it into the system of Maattanen for improving the reliability of measurement synchronization in a satellite communication system (see FAN, ¶ 0005).

Regarding claim 3, Maattanen in view of FAN discloses the method of claim 1, wherein the measurement procedure is performed for a handover procedure to move from the serving cell to the second cell (see Maattanen, ¶ 0034; ¶ 0059; ¶ 0190; ¶ 0195).

Regarding claim 4, Maattanen in view of FAN discloses the method of claim 1, wherein each of the first and second satellites comprises a low earth orbiting (LEO) satellite (see Maattanen, ¶ 0033; ¶ 0045; ¶ 0060; ¶ 0085).

Regarding claim 5, Maattanen in view of FAN discloses the method of claim 1, wherein the first satellite is different than the second satellite (see Maattanen, ¶ 0033: Due to the large propagation delay, the arrival time of the signal of the target satellite can be very different in comparison to the serving satellite; ¶ 0045: at least one of the first non-terrestrial network node and the second non-terrestrial network node is a low-earth orbiting satellite, a medium-earth orbiting satellite, or a geostationary satellite; ¶ 0067: FIG. 3 illustrates example signalling delays for communicating via two different satellites).
Also, it is well-known in the art of communication that the first satellite is different than the second satellite as evidenced by US Pub. 2018/0376393 to Wu et al. (see ¶ 0010; ¶ 0041; ¶ 0043; ¶ 0068).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the first satellite and the second satellite to be different satellite based on user design preference to achieve desired design goal.

Regarding claim 6, Maattanen in view of FAN discloses the method of claim 1, wherein the first satellite is the same as the second satellite (see Maattanen, ¶ 0045: at least one of the first non-terrestrial network node and the second non-terrestrial network node is a low-earth orbiting satellite, a medium-earth orbiting satellite, or a geostationary satellite).
Also, it is well-known in the art of communication that the first satellite is different than the second satellite as evidenced by US Pub. 2018/0376393 to Wu et al. (see ¶ 0041; ¶ 0043; ¶ 0068).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the first satellite and the second satellite to be same satellite based on user design preference to achieve desired design goal.

Regarding claim 7, Maattanen in view of FAN discloses the method of claim 1, Maattanen does not explicitly disclose wherein the first SMTC is associated with the serving cell of the first satellite and the second SMTC is associated with the second cell of the second satellite.
However, FAN discloses wherein the first SMTC is associated with the serving cell of the first satellite and the second SMTC is associated with the second cell of the second satellite (see FAN, ¶ 0009: where the public offset information includes a maximum delay difference between the satellite service link corresponding to the serving cell and the satellite service link corresponding to the neighboring cell, the delay offset information includes a real-time delay difference between the satellite service link corresponding to the serving cell and the satellite service link corresponding to the neighboring cell, the location information includes a satellite identifier corresponding to the serving cell and a satellite identifier corresponding to the neighboring cell, or the location information includes a location of a gateway station, a satellite identifier corresponding to the serving cell and a satellite identifier corresponding to the neighboring cell; ¶ 0069: In NR, SMTC corresponding to the neighboring cell is sent to the terminal device. After obtaining the SMTC, the terminal device determines a measurement window, measures an SSB on the measurement window, and completes downlink synchronization with the neighboring cell; ¶ 0071: After the terminal device obtains the MP, the terminal device only needs to be synchronized to a corresponding neighboring cell according to the SMTC within the MP, which avoids mutual conflict of data scheduling of a measured cell and the serving cell; ¶ 0073).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by FAN and incorporate it into the system of Maattanen for improving the reliability of measurement synchronization in a satellite communication system (see FAN, ¶ 0005).

Regarding claim 9, Maattanen discloses the method of claim 1, wherein each SMTC comprises a duration of time within which at least one of an SSB or channel state information-reference signal (CSI-RS) is detectable by the UE for performing the measurement procedure (see Maattanen, ¶ 0058; ¶ 0102; ¶ 0223).
FAN also discloses wherein each SMTC comprises a duration of time within which at least one of an SSB or channel state information-reference signal (CSI-RS) is detectable by the UE for performing the measurement procedure (see FAN, ¶ 0003: In a new radio (NR) measurement synchronization mechanism, a terminal device obtains synchronization measurement timing configuration (SMTC) of a target measurement cell, and quickly locates a synchronization signal block (SSB) of a frequency point of the target measurement cell according to a measurement window configured in the SMTC; ¶ 0069: In NR, SMTC corresponding to the neighboring cell is sent to the terminal device. After obtaining the SMTC, the terminal device determines a measurement window, measures an SSB on the measurement window, and completes downlink synchronization with the neighboring cell; ¶ 0070: After obtaining the SMTC, the terminal device may try to measure the SSB of the neighboring cell. The terminal device in the idle state or in the inactive state can only wake up once in a discontinuous reception (DRX) periodicity, so the terminal device may search for the SSB according to the SMTC of the corresponding neighboring cell within the waking time, so as to complete synchronous measurement).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by FAN and incorporate it into the system of Maattanen for improving the reliability of measurement synchronization in a satellite communication system (see FAN, ¶ 0005).

Regarding claim 10, Maattanen in view of FAN discloses the method of claim 1, wherein a difference between propagation delay periods associated with the first and second satellites for receiving and transmitting radio signals is larger than a threshold (see Maattanen, ¶ 0085: Due to the large propagation delay, the arrival time of the signal of the target satellite can be very different in comparison to the serving satellite. An example configuration showing the difference in delay between two satellites is shown in FIG. 3. In FIG. 3, the time delay for communicating with Satellite 1 is the sum of times T2 and T4, whereas the time delay for communicating with Satellite 2 is the sum of times T3 and T1. This time delay/propagation difference may require additional or modified techniques at the network nodes serving or wireless device or those to which the wireless device is being switch over; ¶ 0087: for intra-frequency measurements, UE may be given an additional SMTC (SMTC2) with a cell list to provide specific SMTC information. SMTC2 is defined, however to have the same offset as the frequency specific SMTC (called SMTC1) and to be tied to the cell list. This creates challenges when having to complete handover procedures more frequently with relatively larger propagation delays in satellite communication; ¶ 0090: The network may also obtain or estimate propagation delay information for communication between the UE and the respective satellites (e.g., the times T3 and T4 between the UE and Satellite 1 and Satellite 2, respectively, as shown in FIG. 3). In some embodiments, the network may estimate the propagation delay information based on the location information of the UE. For example, the network may estimate the delay information based on the known or estimated distances between the UE and the respective satellites. The network may also calculate propagation delay information between the network gateways and respective satellites (e.g., T1 and T2 between gateways and Satellite 1 and Satellite 2, respectively, as shown in FIG. 3)).
FAN also discloses wherein a difference between propagation delay periods associated with the first and second satellites for receiving and transmitting radio signals is larger than a threshold (see FAN, ¶ 0011: or a neighboring cell at any frequency point, in a case that a difference between a current delay difference and the delay difference in the instruction information is greater than a preset threshold, broadcasting system information including the current delay difference, or sending instruction information including the current delay difference to the terminal device through reconfigured dedicated signaling; where the current delay difference refers to a delay difference between the satellite service link corresponding to the serving cell and the satellite service link corresponding to the neighboring cell in a current time period; ¶ 0025: in a case that a difference between a current delay difference and the delay difference of the one or more delay-related parameters is greater than a preset threshold, or after a preset time period, determining a third measurement gap parameter according to the current delay difference; and sending the third measurement gap parameter to the terminal device; where the current delay difference refers to a delay difference between the satellite service link corresponding to the serving cell and the satellite service link corresponding to the neighboring cell in a current time period).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by FAN and incorporate it into the system of Maattanen for improving the reliability of measurement synchronization in a satellite communication system (see FAN, ¶ 0005).

Regarding claim 11, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 10. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen in view of FAN and further in view of US Pub. 2012/0300657 to Jung et al. (hereafter Jung).

Regarding claim 2, Maattanen in view of FAN discloses the method of claim 1, Maattanen disclose wherein receiving the measurement configuration comprises receiving the measurement configuration from a base station (see Maattanen, ¶ 0238-¶ 0243) but does not say receiving through the serving cell.
However, Jung discloses wherein receiving the measurement configuration comprises receiving the measurement configuration from a base station (see Jung, Fig 14; ¶ 0126: The user equipment receives a measurement configuration message including a measurement restricting command from the serving cell base station).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein receiving the measurement configuration comprises receiving the measurement configuration from a base station as taught by Jung and incorporate it into the system of Maattanen to achieve efficient measurement reporting in the communication system (see Jung, ¶ 0013 and ¶ 0014).

Regarding claim 12, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen in view of FAN and further in view of EP 4040847 A1 to XIE et al. (hereafter XIE).

Regarding claim 8, Maattanen in view of FAN discloses the method of claim 1, Maattanen discloses the first SMTC and the second SMTC have different offset value (see Maattanen, ¶ 0087; ¶ 0109; ¶ 0110) but does not explicitly disclose wherein the plurality of SMTCs further comprises at least a third SMTC, wherein the offset value of the first SMTC is the same as an offset value of the third SMTC.
However, XIE discloses wherein the plurality of SMTCs further comprises at least a third SMTC, wherein the offset value of the first SMTC is the same as an offset value of the third SMTC (see XIE, ¶ 0153: the offset of the first SMTC window is the same as the offset of the second SMTC window; ¶ 0166: discloses third SMTC; ¶ 0168: discloses third SMTC).
XIE discloses the offset of the first SMTC is the same as the offset of the second SMTC and discloses the third SMTC without specifically disclosing offset of the third SMTC. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the offset of the first SMTC to be the same with the offset of the third SMTC based on user design preference to achieve efficient measurement in non-terrestrial network (see XIE, ¶ 0006).

Regarding claim 18, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2019/0342801 to Cui et al. discloses configuration of multiple measurement gap patterns. Processing circuitry perform a first signal quality measurement of a neighboring cell based on a first SSB of the plurality of SSBs, the first SSB received during a first MG of the multiple measurement gaps; and perform a second signal quality measurement of the neighboring cell based on a second SSB of the plurality of SSBs, the second SSB received during a second MG of the multiple measurement gaps.
US Pub. 2021/0168745 to Harada et al. discloses offsets with different SMTCs are configured for plurality of component carriers.
US Pub. 2020/0396704 to Dalsgaadr et al. discloses methods and apparatuses for user equipment measurement performance requirement determination. Example embodiments account for different carriers having different SMTC periodicity and offset, and can take this into account when deciding the final UE performance requirements for each configured carrier.
US Pub. 2018/0376393 to Wu et al. discloses first and second satellites can be different types of satellites, and can belong to different satellite constellations. In some aspects, the first satellite is a low-earth orbit (LEO) satellite, and the second satellite is one of a medium-earth orbit (MEO) satellite or a geosynchronous orbit (GSO) satellite. In other aspects, the first satellite is a first LEO satellite, and the second satellite is a second LEO satellite.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464